DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 05/18/2022. Claims 22-23, 25-34, 36-38 and 40-44 are currently pending with claims 22-23, 25-27, 31, 33-34, 36 and 41-43 amended and claim 44 new.

Response to Arguments
Applicant's arguments filed 05/18/2022, with respect to the art rejections, have been fully considered but they are not persuasive.
Regarding arguments to the prior art McKenzie, on page 6-8 of the response, examiner disagrees that the prior art McKenzie is misconstrued and contend that it would still teach the limitations of the claimed invention as seen in the rejection to follow. Examiner contends that, per McKenzie, the grommet 72 as assembled with the wall 84 can be interpreted as a component of which cooling air is directed through. Moreover, the grommet itself may even be viewed as the component with wall 74. However, the rejection is meant to highlight that cooling holes, such as 76 of McKenzie, through a wall of a gas turbine engine component may have a recess, such as 78, formed at the inlet. Such feature is then obviously applicable to the cooling hole of the base reference Koonankeil, this as presented in the last rejection and the rejection to follow.
Examiner further disagrees that sufficient rationale was not provided in the last rejection and contends that the rationale included to funnel cooling fluid flow into the cooling hole. Applicant appears to be taking a piecemeal analysis of the rationale and it is contended that the rationale was very clearly outlined with explanations in parenthesis and was meant to be clear which limitation was being depended upon in any one reference. 
Regarding arguments in the same section to the prior art Koonankeil and the combination with McKenzie as to “why would one of ordinary skill in the art take the diffuser on an external surface of an airfoil, as taught by Koonankeil, and look at a grommet placed within a combustor liner that has a beveled surface and arrive at the conclusion that the diffuser formed on an exterior surface can be moved onto an interior surface of the airfoil let alone moved such that it is formed on the pad 208 of Koonankeil which the Examiner equates to the protuberance?”, it is contended that the rejection did not propose to move a diffuser from an exterior surface to an interior surface as argued but to add a recess to the inlet of a cooling hole, as taught by McKenzie, to the inlet of the cooling hole of Koonankeil. The reason to look at the references of Koonankeil, Liang and McKenzie because these references are analogous to the claimed invention and the reason to combine as clearly outlined in the last rejection and the rejection to follow.
Regarding arguments on page 9-10 of the response, that “such a modification would appear to render the diffuser of Koonankeil unsuitable for its intended purpose”, it is contended that the rejection did not propose to move a diffuser from an exterior surface to an interior surface as argued but instead to add a recess to the inlet of a cooling hole, as taught by McKenzie, to the inlet of the cooling hole of Koonankeil. 
In response to applicant's argument, page 10-11, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it was within the level of ordinary skill at the time the claimed invention was made that cooling holes may be curvilinear and further that cooling holes may have a recess formed at its inlet as outlined in this and the last rejection.	The response to arguments above also applies to the arguments in regards to claims 36 and 43 on page 11 of the response.
In response to applicant's arguments against the references individually, on page 12-19, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has amended the claims 36 and 43 and added claim 44 and changed the scope of the claims. The arguments on page 12-19 argue that each reference does not teach the amended claims, however, examiner contends the combination of the references still teach the claimed invention, see rejection to follow. 
It is further contended that the prior art Koonankeil does teach the forming of an exterior wall in “forming pad 208 in a common process with the airfoil body 200” ([0027]) which wall 202 is part of the body 200. Additionally, the prior arts Koonankeil, Liang and McKenzie are not required to teach all the limitations of the claims as argued, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, the prior art Liang is cited to teach that cooling holes may be curvilinear and McKenzie that a recess may be formed at the inlet of a cooling hole. 
Applicant also seems to be alluding that the prior art McKenzie is not analogous and it is contended that McKenzie meets at least one of the requirements for being analogous to the claimed invention. Per MPEP 2141. 01 (a)(I), " ... (1) the reference is from the same field of endeav0r as the claimed invention (even if it addresses a different problem) ... " where the prior art McKenzie though to a combustor, and the claimed invention to an airfoil, is still in in the same field of endeavor as the claimed invention as it relates to configurations of gas turbine components to cooling air flow through such components. Further, as one having ordinary skills understands, one would look at McKenzie as being relevant to the problem being solved by applicant as applicant's own specification points to the applicability of cooling features to combustors, such as that of McKenzie, see instant specification paragraph [0041] for instance. It is also known in the art and further evident by the prior art US Patent Application Publication2010/0040459 to Ohkita that cooling hole features are applicable to turbine vanes or blades (as in Koonankeil for instance) as well as combustion liners (as in McKenzie for instance) (Ohkita Fig. 3B and [0053] for instance). It is then clear that McKenzie is in the same field of endeavor as the claimed invention for at least being a component, such as a combustion liner, requiring cooling as considered in light of applicant's specification and as is known in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 22-23, 25-34 and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the recess" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the hot surface and the cool surface" in line 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, however, it does seem reference is meant to be made to the exterior surface and the interior surface and will be interpreted as such.
Claim 27 recites the limitation "an inlet" in line 1-2 of the claim.  It is unclear if reference is being made to the inlet establish in claim 44 or is a new inlet is being introduced. For examination purposes it will be interpreted as referencing the earlier established inlet.
Claims 22-23, 25-34 and 41-42 are indefinite based on their dependency on claim 44.
Claim 36 recites the limitation "interior of the airfoil" in line 12-13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37-40 are indefinite based on their dependency on claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 22-23, 25-29, 31-34, 36-38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie).
In reference to Claim 44
Koonankeil discloses 
A method of forming an airfoil (Fig. 1: 100) for a turbine engine ([0003]),
the turbine engine generating a hot combustion gas flow ([0005] and Figs. 1 and 5: gaspath gas flowing over surface 106/206) and providing a cooling fluid flow ([0005]: within cavity of airfoil that is an blade or vane), the method comprising: 
forming an exterior wall of the airfoil ([0027] and Figs. 2 and 5: airfoil wall 102/202 formed along with body), 
the exterior wall bounding an interior through which the cooling fluid flow flows ([0024], [0005]: internal cavity, not labeled, and with surface 104/204 with cooling air within cavity), and having a nominal thickness (Fig. 7: d3 for instance), 
an exterior surface (206) confronting the hot combustion gas flow ([0005] and [0012]: gaspath flow at external surface) and an interior surface (204) confronting the cooling fluid flow ([0005] and [0012]: cooling flow within cavity and to internal cavity surface); 
forming a protuberance (Fig. 7 and [0029]: 208) extending from the interior surface of the wall (204); 
forming a film hole (Fig. 7 and [0029]: 210) extending through the protuberance (208) and the exterior wall (202), with the film hole having a length (d2) greater than the nominal thickness (d3) of the exterior wall (202); and 
forming an inlet (Fig. 7 and [0029]: 212) of the film hole (210) and directly fluidly coupled to the interior of the airfoil ([0011], [0012]: cooling flow as flowing from internal cavity and thus directly through 212).
Koonankeil lacks:
the film hole being “… a curvilinear film hole…”
“… such that the inlet is at least partially formed by the recess …” 
Regarding the limitations: “… curvilinear film hole …”
Liang is related to an airfoil (Fig. 1: 12) with a film hole (Fig. 2: 20) extending through an exterior wall (16), as the claimed invention, and teaches the film hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component or airfoil of Koonankeil by having the film hole curvilinear (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… such that the inlet is at least partially formed by the recess …”
McKenzie is related to a cooling hole (Fig. 3: 76) in a turbine component (Fig. 3: such as grommet 72, see abstract and col 1, ll 13-16) and for directing cooling air through a wall of such component (Fig. 3 and col 1, ll 13-16: 74), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78) formed relative to an inlet (at 78) of the cooling hole (76). It is also further evident by the prior art US Patent Application Publication2010/0040459 to Ohkita that cooling hole features are applicable to turbine vanes or blades (as in Koonankeil for instance) as well as combustion liners (as in McKenzie for instance) as is known in the art (Ohkita Fig. 3B and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil the forming of the inlet of the curvilinear film hole, such that the inlet is at least partially formed by a recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film hole of Koonankeil by having a recess formed to the inlet of the hole (McKenzie: col 4, ll 6-9).
In reference to Claim 22
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 wherein the forming of the curvilinear film hole is done by additive manufacturing (Koonankeil: paragraph [0012]-[0013], and [0028]).
In reference to Claim 23
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 wherein the forming of the wall and the protuberance are done together by additive manufacturing (Koonankeil: paragraph [0013], and [0028]).
In reference to Claim 25
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 wherein the forming of the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: paragraph [0012]- [0013], and [0028]).
In reference to Claim 26
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 further comprising forming at least a portion of the curvilinear film hole (Liang: 20 and as modifying of 210 of Koonankeil) at an angle (Liang: 44) relative to a local normal (Liang: horizontal between 16 and 18 for instance) between the hot surface and the cool surface (Liang: angled as in Fig. 2 between 14 and 6).
In reference to Claim 27
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 further comprising forming an inlet (Koonankeil: 212) and an outlet (Koonankeil: 214) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20), the inlet and the outlet being connected by a passage (Koonankeil: extension of 210 between 212 and 214).
In reference to Claim 28
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising shaping the inlet or the outlet (Koonankeil: 214, Figs. 6 and 7) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20).
In reference to Claim 29
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising forming the inlet (Koonankeil: 212) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20) on an upstream side of the protuberance (Koonankeil: 208, cooling fluid flowing from 204 to 206).
In reference to Claim 31
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44, wherein the recess (McKenzie Fig. 4: 78) is discontinuous (McKenzie Fig. 4: as forming and edge with portion 72c of cooling hole 76) with the curvilinear film hole (Koonankeil: 210 as modified).
In reference to Claim 32
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 31 wherein the curvilinear film hole (Koonankeil: 210 as modified by Liang 20) is disposed within the recess (McKenzie  78, as further taught relative to and disposed in cooling hole 76).
In reference to Claim 33
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 further comprising forming the protuberance (Koonankeil: 208) symmetrically about an axis (Koonankeil: A3) parallel to a direction of the cooling fluid flow within the airfoil (Koonankeil: flow through 210).
In reference to Claim 34
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44 further comprising forming the protuberance (Koonankeil: 208) in one of 
a rounded (Koonankeil: as seen in Fig. 2), 
a conical (Koonankeil: as seen in Figs. 2 and 5), 
a frustoconical, or 
non-rectilinear 
shape when viewed along a plane parallel to the nominal thickness and intersecting the protuberance (Koonankeil: view as seen in Fig. 7).
In reference to Claim 36
Koonankeil discloses 
A method of cooling an exterior surface (Fig. 5: 206) of an exterior wall (202) of an airfoil (Fig. 1: 100) provided within a turbine engine ([0003] and [0005]), the turbine engine generating a hot combustion gas flow ([0005] and Figs. 1 and 5: gaspath gas flowing over surface 106/206) and providing a cooling fluid flow ([0005]: within cavity of airfoil that is an blade or vane) and the exterior wall (202) having a nominal thickness (Fig. 7: d3), and an interior surface (204), with the exterior surface (206) confronting the hot combustion gas flow ([0005] and [0012]: gaspath flow at external surface) and the interior surface (204) confronting the cooling fluid flow ([0005] and [0012]: cooling flow within cavity and to internal cavity surface), the method comprising: 
supplying the cooling fluid flow ([0005]: cooling provided to cavity) to a protuberance (Fig. 7: 208) extending from the interior surface (204) of the exterior wall (202), 
wherein the protuberance (208) is formed by additive manufacturing ([0012]-[0013]); 
supplying the cooling fluid flow through an upstream portion (i.e. inlet 212) of a film hole (210) extending between the protuberance (208) and the exterior wall (202) and directly fluidly coupled to the interior of the airfoil ([0011], [0012]: cooling flow as flowing from internal cavity and thus directly through 212), with the film hole having a length (d2) greater than the nominal thickness (d3) of the wall: and 
exhausting the cooling fluid flow ([0009]) to the exterior surface (206) of the exterior wall (202) through a downstream portion (flow exit 214 for instance) of the film hole (210).
Koonankeil lacks:
the film hole being “ … a curvilinear film hole …”
“… the protuberance … includes a recess located entirely within the protuberance … with the upstream portion of the curvilinear film hole being at least partially formed by the recess …”
Regarding the limitations: “… curvilinear film hole …”
Liang is related to an airfoil (Fig. 1: 12) with a film hole (Fig. 2: 20) extending through an exterior wall (16), as the claimed invention, and teaches the film hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component or airfoil of Koonankeil by having the film hole curvilinear (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… the protuberance … includes a recess located entirely within the protuberance … with the upstream portion of the curvilinear film hole being at least partially formed by the recess …”
McKenzie is related to a cooling hole (Fig. 3: 76) in a turbine component (Fig. 3: such as grommet 72, see abstract and col 1, ll 13-16) and for directing cooling air through a wall of such component (Fig. 3 and col 1, ll 13-16: 74), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78) formed relative to an inlet (at 78) of the cooling hole (76) and entirely within the cooling hole (76), and with the upstream portion (Fig. 3: bottom portion of 72 at 78) of the cooling hole (76) being at least partially formed by the recess (78, such as seen in Fig. 3). It is also further evident by the prior art US Patent Application Publication2010/0040459 to Ohkita that cooling hole features are applicable to turbine vanes or blades (as in Koonankeil for instance) as well as combustion liners (as in McKenzie for instance) as is known in the art (Ohkita Fig. 3B and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the protuberance includes a recess, as taught by McKenzie, located entirely within the protuberance (i.e. as formed at the inlet of the cooling/film hole), and with the upstream portion of the curvilinear film hole being at least partially formed by the recess (i.e. as formed at the inlet of the cooling/film hole), as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole of Koonankeil by having a recess formed entirely to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).
In reference to Claim 37
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the curvilinear film hole is formed by additive manufacturing (Koonankeil: [0012]-[0013], and [0028]).
In reference to Claim 38
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: [0013], and [0028]).
In reference to Claim 40
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the protuberance includes a height and the height is a function of one of a length, diameter, or length-to-diameter ratio of the curvilinear film hole (Koonankeil [0006]: the height that defines the overall extent of the film hole 210, and which can be optimized), and wherein the curvilinear film hole includes a height (extent of 210) and the height is at least 50% of the nominal thickness (Koonankeil: as apparent from Fig. 7 and little over 100%, see annotated Fig. 7 below).
Regarding the claimed limitation: “… wherein the curvilinear film hole includes a height and the height is at least 50% of the nominal thickness …”:
Though it is apparent from Fig. 7 of Koonankeil that this feature is present, the feature is not explicitly articulated in the specification of the reference. 
However, Koonankeil further teaches that the film hole may be optimized (see [0006]), and it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this feature in the proposed system because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In reference to Claim 41
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44, further comprising forming, by machining (Koonankeil Fig. 6 and 7 and [0028]: a process taught to be applicable form features of the film hole 210), the recess (McKenzie Fig. 4: 78) within the protuberance (Koonankeil: 208).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil machining (as taught by Koonankeil) of the recess within the protuberance, so as to suitably form features of the film hole and using machining as known in the art (Koonankeil: Fig. 6 and 7 and [0028]).


    PNG
    media_image1.png
    894
    841
    media_image1.png
    Greyscale

In reference to Claim 42
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 44, wherein the recess (McKenzie Fig. 4: 78) is formed to be symmetrical about a plane intersecting the recess (plane such as seen in Fig. 4).
In reference to Claim 43
Koonankeil discloses 
A method of forming an airfoil (Fig. 1: 100) for a turbine engine ([0003]), the turbine engine generating a hot combustion gas flow ([0005] and Figs. 1 and 5: gaspath gas flowing over surface 106/206) and providing a cooling fluid flow ([0005]: within cavity of airfoil that is an blade or vane), the method comprising: 
forming an exterior wall ([0027] and Figs. 2 and 5: airfoil wall 102/202 formed along with body) bounding an interior through which the cooling fluid flow flows ([0024], [0005]: internal cavity, not labeled, and with surface 104/204 with cooling air within cavity), 
the exterior wall (202) having a nominal thickness (Fig. 7: d3 for instance), 
an exterior surface (206) confronting the hot combustion gas flow ([0005] and [0012]: gaspath flow at external surface) and an interior surface (204) confronting the cooling fluid flow ([0005] and [0012]: cooling flow within cavity and to internal cavity surface); 
forming a protuberance (208) extending from the interior surface (204) of the wall (202); 
forming, by additive manufacturing ([0012]-[0013]), a film hole (210) extending through the protuberance (208) and the exterior wall (202), with the film hole having a length (d2) greater than the nominal thickness (d3) of the exterior wall (202); and 
forming an inlet (212) of the film hole (210) and directly fluidly coupled to the interior of the airfoil ([0011], [0012]: cooling flow as flowing from internal cavity and thus directly through 212).
Koonankeil lacks:
the film hole being “… a curvilinear film hole…”
“… forming a recess entirely within the protuberance … such that the inlet is at least partially formed by the recess …”
Regarding the limitations: “… curvilinear film hole …”
Liang is related to an airfoil (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending through an exterior wall (16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component of Koonankeil by having the film hole curvilinear (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… forming a recess entirely within the protuberance … such that the inlet is at least partially formed by the recess …”
McKenzie is related to a cooling hole (Fig. 3: 76) in a turbine component (Fig. 3: such as grommet 72, see abstract and col 1, ll 13-16) and for directing cooling air through a wall of such component (col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78) formed relative to an inlet (at 78) of the cooling hole (76) and entirely within the cooling hole (76) and such that the inlet (Fig. 3: bottom portion of 72 at 78) of the cooling hole (76) is at least partially formed by the recess (78, such as seen in Fig. 3). It is also further evident by the prior art US Patent Application Publication2010/0040459 to Ohkita that cooling hole features are applicable to turbine vanes or blades (as in Koonankeil for instance) as well as combustion liners (as in McKenzie for instance) as is known in the art (Ohkita Fig. 3B and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil the forming of a recess, as taught by McKenzie,  entirely within the protuberance (i.e. as formed at the inlet of the cooling/film hole), and such that the inlet is at least partially formed by the recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole of Koonankeil by having a recess formed entirely to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie) as applied to claim 27 above, and further in view of US Patent Application Publication 2016/0177738 to Moore et al. (Moore).
In reference to Claim 30
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27, except, “… further comprising offsetting the inlet of the curvilinear film hole from a center of the protuberance …”
	Moore is also related to a turbine component (Fig. 2A: 64) with a protuberance (Fig. 3: 106) and film cooling hole (92), as the claimed invention, and teaches offsetting an inlet (100) of the film hole from a center (122) of the protuberance (106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil where the inlet of the curvilinear film cooling hole is offset from a center of the protuberance as taught by Moore, so as to further minimize flow losses of cooling fluid flowing into the film cooling hole (Moore: paragraph [0051]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show recess formed in cooling holes of turbine components and film holes formed in turbine components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745